DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 03/22/2022.  As directed by the amendment: claim 4 have been amended, and claim 5 has been added.  Thus, claims 1 – 5 are presently pending in this application.

Response to Arguments
Applicant's arguments filed pages 4 and 5 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argued that Salahieh does not teach the feature of “using said tube manipulator to bend the distal portion of said tube assembly into a bent shape, said catheter also being bent into said bent shape.  However, Salahieh teaches that said tube manipulator (602/604) being operative to cause relative axial movement of said internal and external tubes and bending of a distal portion of at least one of said internal and external tubes, using said tube manipulator to bend the distal portion of said tube assembly into a bent shape, said catheter also being bent into said bent shape, specifically actuator 604 is coupled to inner tubular member 608, and is adapted to be moved axially, either distally D or proximally P to control the axial movement of inner tubular member 608… Any other suitable type of actuator can also be used including actuators incorporating mechanical advantage... Actuation of actuator 604 causes inner tubular member 608 to move axially relative to outer tubular member, which causes steerable portion 610 to bend… The control device is therefore adapted to steer steerable portion 610 inside of a subject (paragraph [0131]);
Regarding claim 4, Applicant argued that Nimgaard does not teach that said spacer locks said tube assembly at a defined axial orientation relative to said catheter and removal of said spacer unlocks said tube assembly from the defined axial orientation relative to said catheter.  However, Nimgaard teaches that said spacer locks said tube assembly at a defined axial orientation relative to said catheter and removal of said spacer unlocks said tube assembly from the defined axial orientation relative to said catheter (locked via thumb screw 88 as discussed in Col. 9, lines 5 – 13, specifically this is because the thumb screw 88 is engaged with the apertures 98, 100; This therefore locks the stationary part of the handle to the rotatable part of the handle. Thus, any attempt to rotate the rotatable section 82 of the handle is blocked... Therefore, the first step to be taken by the surgeon is to release the thumb screw 88. Once this has been released, rotation is possible).
See rejections below for more details.

Claim Objections
Claim 5 is objected to because of the following informalities:  
“said the tube manipulator” in claim 5 line 1 should read “said tube manipulator”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborne (U.S. 7,749,196) in view of Salahieh (U.S. 2017/0080186).
Regarding claims 1 and 2, Osborne teaches a method of reaching a body lumen (Figures 1 – 5) comprising: 
adding to an existing catheter (12) a tube assembly (20 and 50) that passes through said catheter (Figures 1 and 2), said tube assembly comprising an internal tube (50) and an external tube (20); 
coupling a tube manipulator (22) to said tube assembly,
inserting the tube assembly and the catheter together into a body lumen (into a blood vessel as discussed in Col. 4, lines 23 – 54. 
However, Osborne does not teach that the distal ends of the internal tube and external tubes are coupled to each other and which are arranged for longitudinal axial movement relative to one another, said tube manipulator being operative to cause relative axial movement of said internal and external tubes and bending of a distal portion of at least one of said internal and external tubes, using said tube manipulator to bend the distal portion of said tube assembly into a bent shape, said catheter also being bent into said bent shape; advancing said tube assembly and said catheter in the bent shape to a first position in the body lumen; creating relative movement between the tube assembly and the catheter so that at least one of the tube assembly and the catheter reaches a second position in the body lumen (claim 1); that the tube assembly and the catheter are locked from any relative movement between them when inserting the tube assembly and the catheter together into the body lumen (claim 2); using said tube manipulator to bend the distal portion of said tube assembly and to bend said catheter into said bent shape (claim 5).
Salahieh teaches a method similar to Osborn and the current application, further including that the distal ends of the internal and external tubes (internal tube 36/608 and external tube 34/606 as shown in Figures 2A, 2B, and 28) are coupled to each other and which are arranged for longitudinal axial movement relative to one another, specifically steerable device 30 has a distal end 37 and includes outer tubular element 34 and inner tubular element 36 which are axially immovable relative to one another at fixation location 38, but are axially movable proximal to fixation location 38 (paragraph [0079]);
said tube manipulator (602/604) being operative to cause relative axial movement of said internal and external tubes and bending of a distal portion of at least one of said internal and external tubes, using said tube manipulator to bend the distal portion of said tube assembly into a bent shape, said catheter also being bent into said bent shape, specifically actuator 604 is coupled to inner tubular member 608, and is adapted to be moved axially, either distally D or proximally P to control the axial movement of inner tubular member 608… Any other suitable type of actuator can also be used including actuators incorporating mechanical advantage... Actuation of actuator 604 causes inner tubular member 608 to move axially relative to outer tubular member, which causes steerable portion 610 to bend… The control device is therefore adapted to steer steerable portion 610 inside of a subject (paragraph [0131]);
advancing said tube assembly and said catheter in the bent shape to a first position in the body lumen, creating relative movement between the tube assembly and the catheter so that at least one of the tube assembly and the catheter reaches a second position in the body lumen, specifically the bend portion can be advanced through the subject (e.g., over a guide wire) to a desired location, and can then be actuated into a curved configuration (paragraph [0133]).
the tube assembly and the catheter are locked from any relative movement between them when inserting the tube assembly and the catheter together into the body lumen (paragraph [0132] discloses that one aspect of the disclosure is a guide device that is adapted to be maintained, or locked, in a specific configuration to provide access for a medical device or instrument to be passed therethrough, but may or may not be steerable);
using said tube manipulator to bend the distal portion of said tube assembly and to bend said catheter into said bent shape specifically actuator 604 is coupled to inner tubular member 608, and is adapted to be moved axially, either distally D or proximally P to control the axial movement of inner tubular member 608… Any other suitable type of actuator can also be used including actuators incorporating mechanical advantage... Actuation of actuator 604 causes inner tubular member 608 to move axially relative to outer tubular member, which causes steerable portion 610 to bend… The control device is therefore adapted to steer steerable portion 610 inside of a subject (paragraph [0131]);
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Salahieh as described above with the device of Osborne in order to enable steering of the catheter inside of a subject (paragraph [0131]).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborne (U.S. 7,749,196) in view of Salahieh (U.S. 2017/0080186), an in view of Giles (U.S. 10,786,230).
Regarding claim 3, Osborne and Salahieh teach claim 1 as seen above.
Salahieh further teaches that the method as disclosed can be used to guide medical device intraluminally to a target location within a body (paragraph [0113]).
However, Osborne and Salahieh  do not specify using the tube assembly or the catheter to remove a blockage at said second position in the body lumen, or to reach an intracranial pathology.
Giles teaches a method similar to Osborne, Salahieh, and the current application, further including that using the tube assembly or the catheter to reach an intracranial pathology (Endoluminal structures including but not limited to blood vessels, the heart, the gastrointestinal (GI) tract, genitourinary (GU) tract, peritoneal cavity, thoracic cavity, the mediastinum, bronchial passages, subarachnoidal spaces, and the intracranial ventricular system as discussed in Col. 25, lines 36 – 42.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Giles with the combined method of Osborne and Salahieh in order to guide the medical device toward the desired endoluminal branch (Col. 25, lines 36 – 42).  Further, all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time the application was filed.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable Osborne (U.S. 7,749,196) in view of Salahieh (U.S. 2017/0080186), and in view of Nimgaard (U.S. 11,096,811).
Regarding claim 4, Osborne teaches an assembly (Figures 1 – 5) comprising: 
a tube assembly (20 and 50) that passes through a catheter (12), said tube assembly comprising an internal tube (50) and an external tube (20); 
a tube manipulator (22) coupled to said tube assembly, 
However, Osborne does not teach that the distal ends of the internal tube and external tube are coupled to each other and which are arranged for longitudinal axial movement relative to one another, said tube manipulator is operative to cause relative axial movement of said internal and external tubes and bending of a distal portion of at least one of said internal and external tubes; and a spacer comprising a proximal face and a distal face coupled to each other by a spacing member, said spacer being configured for coupling to said tube assembly, said tube manipulator and said catheter, such that said proximal face abuts against a portion of said tube manipulator and said distal face abuts against a proximal portion of said catheter, such that said spacer locks said tube assembly at a defined axial orientation relative to said catheter and removal of said spacer unlocks said tube assembly from the defined axial orientation relative to said catheter.
Salahieh teaches a device similar to Osborne and the current application, further including that the distal ends of the internal and external tubes (internal tube 36/608 and external tube 34/606 as shown in Figures 2A, 2B, and 28) are coupled to each other and which are arranged for longitudinal axial movement relative to one another, specifically steerable device 30 has a distal end 37 and includes outer tubular element 34 and inner tubular element 36 which are axially immovable relative to one another at fixation location 38, but are axially movable proximal to fixation location 38 (paragraph [0079]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Salahieh as described above with the device of Osborne in order to enable steering of the catheter inside of a subject (paragraph [0131]).
Nimgaard teaches a device similar to Osborne, Salahieh, and the current application, further including a spacer (88) comprising a proximal face and a distal face coupled to each other by a spacing member (member 88 has two end faces and a body between two end faces as shown in Figure 9), said spacer being configured for coupling to said tube assembly, said tube manipulator and said catheter, such that said proximal face abuts against a portion of said tube manipulator and said distal face abuts against a proximal portion of said catheter (Figure 9 shows spacer 88 is abutting against the distal end of the handle/tube manipulator 82 and abutting against a proximal portion of a catheter via connector 84 for attaching the handle to an introducer as discussed in Col. 10, lines 47 – 60), such that said spacer locks said tube assembly at a defined axial orientation relative to said catheter and removal of said spacer unlocks said tube assembly from the defined axial orientation relative to said catheter (locked via thumb screw 88 as discussed in Col. 9, lines 5 – 13, specifically this is because the thumb screw 88 is engaged with the apertures 98, 100; This therefore locks the stationary part of the handle to the rotatable part of the handle. Thus, any attempt to rotate the rotatable section 82 of the handle is blocked... Therefore, the first step to be taken by the surgeon is to release the thumb screw 88. Once this has been released, rotation is possible).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Nimgaard with the combined system of Osborne and Salahieh in order to lock the handle from rotating and maintaining the configuration of the device (Col. 9, lines 8 – 10).  Further, all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time the application was filed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH T. BUI
Examiner
Art Unit 3783



/Anh Bui/               Examiner, Art Unit 3783                         

/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783